Citation Nr: 1045962	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-26 174	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active naval service from May 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board denied the appellant's claim in a decision dated in 
July 2009.  He thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, VA General Counsel and the Veteran's representative 
filed a joint motion to vacate the July 2009 Board decision.  In 
the joint motion, the parties agreed that the Board had failed to 
provide an adequate statement of reasons and bases for its 
conclusion that a medical nexus opinion was not required.  By an 
order dated in June 2008, the Court granted the joint motion, 
vacating the Board's July 2009 decision, and remanded the matter 
to the Board for re-adjudication.  


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The Veteran's service treatment records (STRs) have not been 
found, except for some dental records, a copy of his self-
reported medical history at the time of his enlistment, which 
showed no history of feet problems, and a copy of his entrance 
examination, which also showed no abnormalities.  The Veteran 
avers that his claimed bilateral pes planus disability is 
etiologically related to a shipboard accident, which he described 
in testimony before the undersigned Veterans Law Judge.  While 
the Veteran is competent as a layperson to describe his averred 
accident in service, neither he nor the Board is competent to 
provide a medical opinion as to whether or not his averred in-
service accident caused him to have pes planus or any other foot 
disability.  In light of the foregoing and the discussion in the 
joint motion, the Board will remand in order to afford the 
Veteran an examination seeking a medical nexus opinion.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should arrange for the veteran 
to undergo a VA examination by a medical 
professional with appropriate expertise to 
determine the current diagnosis and 
etiology of any foot disability.  

The examiner is asked to review the 
Veteran's claims file, including especially 
the Veteran's description of an accident he 
avers occurred while in service, which he 
describes beginning on page two of the 
transcript of his Board hearing.  

Based on review of the claims file, the 
pertinent history reported by the Veteran 
to the examiner, and examination of the 
Veteran's feet, the examiner is asked to 
provide a medical opinion as to whether the 
Veteran has pes planus or any other foot-
related disability.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed and the results noted 
in the examination report.  

If any foot disability is present, the 
examiner is asked to provide a medical 
opinion as to whether or not it is at least 
as likely as not that any current foot 
disability is etiologically related to his 
active service.  A complete rationale 
should be given for any opinions and 
conclusions expressed.  

The veteran's claims file, including a copy 
of this remand, must be made available to 
the examiners for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2010).  

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


